DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 7 indicates “fattener assembly” and it is believed it should read “fastener assembly”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fey (US Patent No 5,873,201).

Referring to claim 1:  Fey teaches a fastening system, comprising: a fastener plate comprising a fastener cap (item 40), a fastener (item 58), and an opening, defined along the fastener cap, and wherein the opening is configured to receive the fastener therethrough; and a sealant material (item 66) positioned within a space defined below the fastener cap wherein the sealant material is adapted to engage the fastener and disperse along the fastener plate when the fastener is received through the opening defined in the fastener cap (figure 6).



Referring to claim 11:  Fey teaches all the limitations of claim 1 as noted above.  Additionally, Fey teaches the fastener plate further comprises a support structure (item 14), the support structure comprising a port (item 26) adapted to receive the fastener and at least partially defining a subspace, wherein the sealant material is at least partially confined within the subspace.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey.

Referring to claim 4:  Fey teaches all the limitations of claim 2 as noted above.  Additionally, Fey teaches the sealant material is in the form of a liquid or gel that is 

Referring to claim 12:  Fey teaches a roofing system comprising: a plurality of roof panels (obv item 20 can be a plurality), each roof panel configured to overlie an upper surface of a roof deck; a fastener assembly positioned on each roof panel, each fastener assembly comprising, a fastener plate including a fastener cap (item 40) having an opening, and a fastener (item 58), wherein the opening of the fastener cap is configured to receive the fastener therethrough to penetrate a roof panel on which the fattener assembly is positioned to at least partially form a penetration hole therein; and a sealant material (item 66) positioned within a space defined between the fastener plate and the roof panel.  Fey does not specifically teach wherein the sealant material is dispersed along the roof panel and at least partially into the penetration hole at least partially formed in the roof panel when the fastener is moved through the opening and penetrates the roof panel.  However, it would have been obvious to one of ordinary skill for Fey to function as indicated in the specific installation in order to seal the penetration through the roof deck.

Referring to claim 13:  Fey teaches all the limitations of claim 12 as noted above.  Additionally, Fey teaches an encapsulate structure (item 70) positioned between the .

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Fujita (US Patent No 3,750,523).

Referring to claim 3 and 143:  Fey teaches all the limitations of claims 2 and 13 as noted above.  Fey does not teach the encapsulate structure comprises a film material adapted to contain and protect the sealant material from exposure to a surrounding environment until the encapsulate structure is pierced by the fastener.  However, Fujita teaches the encapsulate structure comprises a film material (item 7) adapted to contain and protect the sealant material from exposure to a surrounding environment until the encapsulate structure is pierced by the fastener.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Fey with a film taught by Fujita in order to provide a protective casing that is easily pierced by a fastener to release the adhesive when desired.

Referring to claim 15:  Fey teaches all the limitations of claim 13 as noted above.  Additionally, Fey teaches the sealant material is in the form of a liquid or gel that is adapted to spread or flow when the encapsulate structure is pierced by the fastener (col .


Claims 5-7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Philip (US PGPub No 2019/0301509).

Referring to claim 5:  Fey teaches all the limitations of claim 1 as noted above.  Fey does not teach the sealant material comprises a first sealant, and further at least a second sealant positioned within the space, and wherein the first and second sealants are mixed together when the fastener is received through the opening.  However, Philip teaches the sealant material comprises a first sealant (item 20), and further at least a second sealant (item 21) positioned within the space, and wherein the first and second sealants are mixed together when the fastener is received through the opening.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Fey and use a two part adhesive as taught by Philip in order to provide a strong connection that is activated only upon mixing.  It is well known in the art to provide two part epoxies for these reasons.

Referring to claim 6:  Fey and Philip teach all the limitations of claim 5 as noted above.  Additionally, Philip teaches the first sealant is contained within a first encapsulate 

Referring to claim 7:  Fey and Philip teach all the limitations of claim 6 as noted above.  Additionally, Philip teaches the first sealant material comprises a reactive component material, the second sealant material comprises a catalyst component material, wherein the reactive component material and the catalyst component material are adapted to react when mixed to at least partially cure and create a substantially water-tight seal about the fastener when the fastener is received through the opening (claim 2).

Referring to claim 16:  Fey teaches all the limitations of claim 12 as noted above.  Fey does not teach the sealant material comprises a first sealant, and further at least a second sealant received within the space, and wherein the first and second sealants are mixed together when the fastener is received through the opening.  However, Philip teaches the sealant material comprises a first sealant (item 20), and further at least a second sealant (item 21) received within the space, and wherein the first and second sealants are mixed together when the fastener is received through the opening.


Referring to claim 17:  Fey and Philip teach all the limitations of claim 16 as noted above.  Additionally, Philip teaches the first sealant material comprises a reactive component material, the second sealant material comprises a catalyst component material, and wherein the reactive component material and the catalyst component material are adapted to react when mixed to at least partially create a water-tight seal about the fastener and the penetration hole when the fastener is received through the opening and at least partially penetrates the roof panel (claim 2).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Thomas (US Patent No 5,082,412).

Referring to claims 8 and 18:  Fey teaches all the limitations of claims 1 and 12 as noted above.  Fey does not teach the fastener cap further comprises a central portion, an outwardly flaring portion, and at least one passage defined between the central portion and the outwardly flaring portion of the fastener cap, and adapted to facilitate passage of air through the fastener cap and into contact with the sealant material to promote curing of the sealant material.  However, Thomas teaches the fastener cap (item 10) further comprises a central portion, an outwardly flaring portion, and at least one 
	It would have been obvious to one o ordinary skill to create the device taught by Fey with the structure and passage of Thomas in order to allow quicker curing of the adhesive.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Feldmann et al. (US PGPub No 2018/0087558) (“Feldmann”).

Referring to claim 10:  Fey teaches all the limitations of claim 1 as noted above.  Fey does not teach at least one spacer supporting the sealant material in the space, wherein at least a portion of the sealant material is positioned between the at least one spacer and the fastener cap.  However, Feldmann teaches at least one spacer (item 840) supporting the sealant material in the space, wherein at least a portion of the sealant material is positioned between the at least one spacer and the fastener cap (figure 9).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Fey with the spacer taught by Feldmann in order to provide protection to the sealant from debris that could prematurely pierce the sealant container.

Referring to claim 20:  Fey teaches all the limitations of claim 12 as noted above.  Fey does not teach at least one spacer extending on the roof panel and supporting the 
It would have been obvious to one of ordinary skill in the art to create the device taught by Fey with the spacer taught by Feldmann in order to provide protection to the sealant from debris that could prematurely pierce the sealant container.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the specific fastener cap and adhesive combination having an agitator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635